Citation Nr: 1041962	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE


Entitlement to reimbursement of unauthorized medical expenses 
incurred from July 28, 2006 to July 29, 2006. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
based on decisions of the Department of Veterans Affairs Medical 
Center (VAMC) in Canandaigua, New York, which denied the benefits 
sought on appeal.

For the purpose of simplicity, the Board has characterized the 
issue in terms of the date of treatment at question, rather than 
the facility or facilities he received treatment at on that date. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  See 
also 38 C.F.R. § 17.120 (2009).

The Court has also held that a "medical emergency" is a medical 
question best answered by a physician.  See Cotton v. Brown, 7 
Vet. App. 325, 327 (1995).  

In light of a review of the claims file, the Board finds that 
further action on the issue of entitlement to reimbursement of 
unauthorized medical expenses incurred from July 28, 2006 to July 
29, 2006 is warranted.  The purpose of this Remand is to obtain 
the hospital treatment records and a VA medical opinion in regard 
to medical treatment received by the Veteran from July 28, 2006 
to July 29, 2006.

The Veteran received treatment at the Albany Medical Center from 
July 26, 2006 to July 29, 2006.

VAMC approved payment for treatment received at this facility for 
July 26, 2006 and July 27, 2006. 

VAMC did not approve treatment for July 28, 2006 and July 29, 
2006, stating the Veteran was stable and could have been 
transferred to a VA facility.  However, the Veteran was 
discharged from these facilities on July 29, 2006.  It is unclear 
from the medical records associated with the file as to what type 
of medical care the Veteran received on July 28, 2006 and July 
29, 2006, prior to his discharge as the claims file does not 
contain treatment records from the Veteran's visit to the Albany 
Medical Center.  Additionally, the claims file does not contain 
any correspondences from the VAMC regarding instructions that the 
Veteran was to go to an emergency room for his condition.  These 
records are pertinent to a determination as to whether the 
Veteran was receiving emergency treatment, whether a delay in the 
treatment would have been hazardous to his life, and whether it 
was not feasible to go to a VA or other Federal facility for 
treatment.

The medical evidence of record is therefore insufficient for the 
Board to render a decision on the issue of entitlement to 
reimbursement of unauthorized medical expenses incurred at the 
Albany Medical Center from July 28, 2006 and July 29, 2006.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
providing the following information: the 
evidence necessary to substantiate the 
claim for entitlement to reimbursement of 
medical expenses under 38 U.S.C.A. §§ 7125 
and 7128; the evidence that VA will seek to 
provide and that the claimant is expected 
to provide.  Evidence needed to 
substantiate the claim includes that 
showing that care was rendered in a medical 
emergency or of such nature that a prudent 
layperson would think a delay in care would 
be hazardous to health; and evidence that a 
VA facility was not feasibly available.

2.  The RO/AMC should obtain copies, if 
any, from July 26, 2006 and July 29, 2006 
of the medical treatment records from the 
Albany Medical Center, in addition to any 
further private medical treatment the 
Veteran received for the above referenced 
time frame.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should then 
associate these records with the claims 
folder.  If these records cannot be 
obtained, that fact should be documented.

3.  The VAMC shall submit the claims file 
to a VA physician for the purpose of 
obtaining an opinion as to the date the 
Veteran was medically stable for transfer 
to a VA facility. The claims folder, 
including all medical records obtained and 
a copy of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.  In 
all conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

4.  When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


